DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, 13, 15, 21-23 and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger et al. (US Patent No. 8,591,981 B2; Nov. 26, 2013).
Regarding claims 1, 23, 27, 30, 32 and 35, Sprenger discloses a process for preparing an oligosaccharide mixture comprising exposing a permeate composition to one of more enzymes, wherein the enzyme converts the compounds in the permeate to galacto-oligosaccharides (GOS) (col 4 lines 45-55; col 5 lines 15-25), thereby producing a galacto-oligosaccharide solution. 
Sprenger teaches that the permeate composition comes from concentrating a whey permeate byproduct (col 3 lines 60-65; col 4 lines 45-55). Sprenger discloses that the starting composition is concentrated to 50-75% total solids. 
Sprenger teaches that the solids content of the permeate when it is exposed to the enzyme is from 50 to 75%, while the instant claim requires a solids content from about 40 wt.% to about 45 wt.% total solids (col 5 lines 5-10).
It is apparent, however, that the instantly claimed amount of about 40 wt.% to about 45 wt.% and that taught by Sprenger are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

	Additionally, it would have been obvious to one of ordinary skill in the art to concentrate the permeate of Spencer to a desired solids content depending on the desired final product as the solids content of the permeate will affect the reaction with the enzyme to result in galacto-oligosaccharides.
With respect to the exact lactose content, Sprenger discloses that the starting composition has a lactose concentration of 5-70% (col 5 lines 31-35), while the instant claim requires a minimum of 76 wt.%. Regarding the case law cited above, there is only a “slight” difference between the amount of 70 wt.% disclosed by Sprenger and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of about 76 wt.% disclosed in the present claims is but an obvious variant of the amounts disclosed in Sprenger, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Furthermore, it would have been obvious to one of ordinary skill in the art to vary the starting composition as well as the concentrating step to result in a permeate having a desired lactose composition. The exact starting material, such as different types of milk, and where it is derived from are known to have varying lactose contents and 
Sprenger further teaches that after treatment with the enzyme, the solution has 2-15% GOS (col 6 lines 1-5), thus overlapping the claimed range of at least 10% being in the form of GOS. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Sprenger additionally teaches concentrating the solution to provide a liquor, corresponding to applicant’s syrup, wherein the treating with the enzyme can occur before concentrating (col 5 lines 5-25).
Sprenger further teaches drying the syrup to provide a powder (col 6 lines 8-10).
Sprenger discloses that the syrup is spray dried to produce a flowable powder and does not teach any additional drying agents used. Therefore, Sprenger teaches drying the syrup to provide a flowable powder without the use of a drying agent. 
Sprenger teaches that the powder comprises 50% lactose with the remainder being a mixture of oligosaccharides. Sprenger fails to specifically teach the amount of galacto-oligosaccharides in the powder, but teaches that the syrup contains 2-15% GOS. As the syrup is spray dried to a powder, it would be obvious to one of ordinary skill in the art for the powder to contain a higher amount of GOS than the syrup (e.g. higher than 2-15%) as the liquid component of the syrup is removed during the drying process. It would have been obvious to one of ordinary skill in the art to vary the initial amount permeate that is reacted with the enzyme to form GOS to result is a powder having a desired amount of GOS.

Sprenger generally teaches a permeate having a lactose content and solids content and further teaches a flowable powder having an amount of GOS, and therefore, absent a showing otherwise, there is nothing unexpected regarding varying the concentrations of the components in the process of Sprenger to result in a flowable powder having a desired amount of GOS. 
Regarding claim 6, Sprenger further teaches crystallizing the concentrated syrup to provide an at least partially crystallized galacto-oligosaccharide syrup (col 5 lines 39-45).
Regarding claims 10 and 29, Sprenger teaches that the enzyme is beta-galactosidase from the fungus Aspergillus oryzae (col 5 lines 20-30).
Regarding claim 13, Sprenger further teaches that the permeate composition comes from concentrating a whey permeate byproduct (col 3 lines 60-65; col 4 lines 45-55).
Regarding claim 15, Sprenger further teaches deactivating the enzyme after a specified time period (col 5 lines 35-40). 
Regarding claims 21-22 and 31, Sprenger further teaches that after treatment with the enzyme, the solution has 2-15% GOS (col 6 lines 1-5), while the instant claims require at least 20%.
It is apparent, however, that the instantly claimed amount of at least 20% and that taught by Sprenger are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 15% disclosed by Sprenger and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 20% disclosed in the present claims is but an obvious variant of the amounts disclosed in Sprenger, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 25-26 and 33-34, as stated above, Sprenger teaches a flowable powder composition comprising dried GOS from a permeate composition (col 6 lines 8-10).
With respect to the amount of GOS in the powder, Sprenger teaches that the powder comprises 50% lactose with the remainder being a mixture of oligosaccharides. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Sprenger generally teaches a permeate having a lactose content and solids content and further teaches a flowable powder having an amount of GOS, and therefore, absent a showing otherwise, there is nothing unexpected regarding varying the concentrations of the components in the process of Sprenger to result in a flowable powder having a desired amount of GOS. 
Regarding claim 28, as stated above, Sprenger teaches drying the syrup to provide a powder (col 6 lines 8-10).
Sprenger further teaches that the powder should have a moisture content of less than about 5% by weight, which overlaps the claimed range of about 2 wt.% to about 5 prima facie case of obviousness exists. (MPEP 2144.05 I)


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 6-9 that the prior art teaches away from the instant invention as it teaches a lactose removal step and fails to teach the permeate composition comprising a minimum lactose content of about 76 wt. %.
This is not found persuasive as the examiner agrees that the prior art teaches a lactose removal step, but such step in Sprenger can occur after the enzymatic treatment of the permeate composition. The claimed process steps do not exclude a lactose removal step from occurring after the enzymatic. Further, the claims are open ended due to the use of the transitional phrase “comprising”, thereby allowing addition steps to be recited in the prior art. Therefore, Sprenger discloses subjecting a permeate composition comprising lactose to enzymatic treatment as described above with respect to claim 1. 
With respect to the lactose content in the permeate composition, Sprenger discloses that the starting composition has a lactose concentration of 5-70% (col 5 lines 31-35), while the instant claim requires a minimum of about 76 wt.%. 
With respect to applicant’s arguments that 70% about 76% are very far off, the examiner notes that this is only a difference of 6%. One of ordinary skill would recognize 
Further, it would have been obvious to one of ordinary skill in the art to vary the starting composition as well as the concentrating step to result in a permeate having a desired lactose composition. The exact starting material, such as different types of milk, and where it is derived from are known to have varying lactose contents and therefore it is obvious to one of ordinary skill in the art to vary the processing parameters and materials to arrive at a permeate having a desired lactose content.
Regarding applicant’s arguments towards the solids content in the permeate, Sprenger teaches that the solids content of the permeate when it is exposed to the enzyme is from 50 to 75%, while the instant claim requires a solids content from about 40 wt.% to about 45 wt.% total solids (col 5 lines 5-10).
It is apparent, however, that the instantly claimed amount of about 40 wt.% to about 45 wt.% and that taught by Sprenger are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not 
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 50 wt.% disclosed by Sprenger and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of about 45 wt.% disclosed in the present claims is but an obvious variant of the amounts disclosed in Sprenger, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Additionally, it would have been obvious to one of ordinary skill in the art to concentrate the permeate of Spencer to a desired solids content depending on the desired final product as the solids content of the permeate will affect the reaction with the enzyme to result in galacto-oligosaccharides.
Again, 45% and 50% are close enough that one of ordinary skill in the art would have expected them to have similar properties, absent a showing otherwise. 
Regarding applicant’s arguments with respect to the prior art not teaching the claimed about of galacto-oligosaccharide, the examiner notes that the syrup of Sprenger contains 2-15% GOS.
Sprenger teaches that the powder comprises 50% lactose with the remainder being a mixture of oligosaccharides. Sprenger fails to specifically teach the amount of galacto-oligosaccharides in the powder, but teaches that the syrup contains 2-15% GOS. As the syrup is spray dried to a powder, it would be obvious to one of ordinary skill in the art for the powder to contain a higher amount of GOS than the syrup (e.g. higher than 2-15%) as the liquid component of the syrup is removed during the drying 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Sprenger generally teaches a permeate having a lactose content and solids content and further teaches a flowable powder having an amount of GOS, and therefore, absent a showing otherwise, there is nothing unexpected regarding varying the concentrations of the components in the process of Sprenger to result in a flowable powder having a desired amount of GOS. 
Therefore, absent a showing of criticality regarding the claimed concentrations, the instant invention is merely an obvious variant over the prior art. 
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 


Conclusion

No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Examiner, Art Unit 1791